SO ORDERED.

SIGNED this 19th day of March, 2020.




__________________________________________________________________________


                   DESIGNATED FOR ONLINE PUBLICATION

              IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF KANSAS


IN RE:

LORENZO CHAVIRA JR.                              Case No. 20-10201
                                                 Chapter 7
                         Debtor.


 ORDER DENYING WAIVER OF CREDIT COUNSELING BRIEFING AND
  PERSONAL FINANCIAL MANAGEMENT INSTRUCTIONAL COURSE

      To be eligible for chapter 7 relief, most individual debtors must first receive

consumer credit counseling within 180 days before filing. Individual debtors cannot

receive a discharge unless they complete a personal financial management

instructional course during the case. Debtors who labor under a physical disability

or are incapacitated are excused from these obligations as are debtors on active

duty with the armed forces. Unless they are “so physically impaired as to be unable,




                                                                                        1

              Case 20-10201     Doc# 25    Filed 03/19/20   Page 1 of 4
after reasonable effort,” to participate in a telephonic or internet briefing,

incarcerated debtors do not qualify for the “disability” exception. 1

       Debtor Lorenzo Chavira, Jr., who is incarcerated at the Norton Correctional

Facility (NCF), seeks a waiver of the credit counseling requirement under §

109(h)(4), to which the United States Trustee objects. 2 A hearing was held on March

11, 2020 that debtor did not attend due to his incarceration. Absent his alleging

that he is physically incapable of attending a telephonic or Internet counseling

session or that he is without physical access to a telephone or the Internet, I cannot

waive these requirements and, instead, direct that Mr. Chavira complete credit

counseling and the financial management instructional course, as set forth below. 3

Otherwise, his chapter 7 petition will be dismissed.

       Very few courts have excused incarcerated debtors from obtaining a credit

counseling briefing or completing a personal financial management course.

“Although the court is sympathetic to debtor's situation, his incarceration is not

within the meaning of ‘disability’ intended by Congress when they drafted §

109(h)(4), and therefore debtor does not meet the exception for permanent waiver




1 11 U.S.C. § 109(h)(4) (defining “disability” for the purpose of waiving the credit counseling
requirement).
2 Doc. 3, 9.
3 The Court also notes that on March 17, 2020, Mr. Chavira’s § 341 meeting was continued

indefinitely. See Doc. 24.
                                                                                              2

                Case 20-10201       Doc# 25     Filed 03/19/20    Page 2 of 4
pursuant to § 109(h)(4).” 4 Only one has equated imprisonment with disability. 5 In

that case, the debtor was held at a work camp where he only had once-a-week phone

privileges that were limited to calling family. He had no internet access. That court

concluded the debtor was “disabled” and excused his compliance. 6

       In previous cases, I have declined to excuse incarcerated debtors from

compliance with § 109(h)(1)’s and § 727(a)(11)’s requirements, but I have allowed

such debtors additional time to comply and attempted to aid that effort by directing

the correctional authorities to afford them access to a telephone or internet-

connected computer to complete the tasks within a defined time period. 7 While

requiring a debtor with no assets or income and considerable unsecured debt to do

this seems onerous, many unconfined debtors could fashion a similar argument.

Section 109(h)(4) simply doesn’t give me the latitude to permit a waiver in this

instance.

       Accordingly, the debtor’s request to waive these requirements is DENIED.

Debtor must comply not only with the § 109(h)(1) consumer credit counselling

requirement, but must also complete a personal financial management instructional

course as described in § 111(d). That is a prerequisite to his being eligible for a




4 In re Star, 341 B.R. 830, 831 (Bankr. E.D. Va. 2006). See also In re Hubel, 395 B.R. 823,
826 (N.D.N.Y. 2008); In re Rendler, 368 B.R. 1, 4 (Bankr. D. Minn. 2007); In re
Ruckdaschel, 364 B.R. 724, 729 (Bankr. D. Idaho 2007); In re McBride, 354 B.R. 95, 99
(Bankr. D. S.C. 2006); In re Bindus, No. 08–62456, 2008 WL 2902567, at *2 (Bankr. N.D.
Ohio July 28, 2008); In re Cox, No. 07–10787, 2007 WL 4355254, at *2 (Bankr. M.D. Ga.
Nov. 29, 2007).
5 See In re Lee, No. 08-30355, 2008 WL 696591, at *1–2 (Bankr. W.D. Tex. Mar. 12, 2008).
6 Id. at *2.
7 See, e.g., In re Murch, No. 19-10007, doc. 13 (Bankr. D. Kan. Jan. 8, 2019).


                                                                                              3

                Case 20-10201      Doc# 25     Filed 03/19/20   Page 3 of 4
discharge under § 727(a)(11). Because the debtor advises that he will be released

from prison on April 19, 2020, I see little need to burden or impose on correction

officials to provide debtor access to a prison telephone or internet while

incarcerated. Instead, debtor is ordered to obtain credit counselling and complete a

personal financial management instructional course on or before April 30, 2020,

after his release.

      The Clerk will serve this Order via first-class mail on the debtor as

follows:

      Lorenzo Chavira, Jr. (Inmate #0119734)
      Norton Correctional Facility
      P.O. Box. 546
      Norton, KS 67654-0546

      Failure to comply with this Order may result in debtor’s bankruptcy

case being dismissed without further notice.


                                            ###




                                                                                       4

               Case 20-10201     Doc# 25    Filed 03/19/20   Page 4 of 4
